ON PETITION FOR WRIT OF MANDAMUS
DYK, Circuit Judge.
ORDER
James Lockhart petitions for a writ of mandamus requesting, inter alia, that this court vacate “its own decisions in Miscellaneous Docket No. 504, No. 98-5045, and Miscellaneous Docket No. 633,” vacate the decisions of other courts, “find the United States in contempt of court,” and grant other relief.
In miscellaneous docket no. 633, this court on November 2, 2000 denied Lock-hart’s request for similar relief. In miscellaneous docket no. 504, this court on May 6, 1997 denied Lockhart’s petition for a writ of mandamus to direct the United States District Court for the Western District of Washington to transfer his case to the Court of Federal Claims. In appeal no. 98-5045, this court on May 4, 1998 affirmed an order of the Court of Federal Claims dismissing a different case for lack of subject matter jurisdiction.
The remedy of mandamus is available only in extraordinary situations to correct a clear abuse of discretion or usurpation of judicial power. In re Calmar, Inc., 854 F.2d 461, 464 (Fed.Cir.1988). A party seeking a writ bears the *878burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Lockhart has not shown entitlement to the various relief requested.
This mandamus petition is repetitious of the mandamus petition filed by Lockhart in miscellaneous docket no. 633. Future filings by Lockhart will be reviewed and, if they pertain to the same matter, will be placed in the file without response.
Accordingly,
IT IS ORDERED THAT:
Lockhart’s petition for a writ of mandamus is denied. Future filings by Lockhart will be reviewed and, if they pertain to the same matter, will be placed in the file without response.